Title: To George Washington from Brigadier General Charles Scott, 17 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            White plains 17th Sept. 1778
          
          I returnd from Claps tavern to this place last Evening about Seven oClock and took post to the left of the Artillery park, the whole of the Horse was advanced on the Several roads Leading to the Enemy with orders to keep out Patrolls, which wear Advanced as fare as they Could venter with safety, they Will continue to do this untill Called off, the whole of the infantry Lay on their arms all night in the Rain without the Smallest cover immaginable, Finding them in Such a Horred Condition this morning I Bought as Much rum as Served each man with One gill, I was oblig’d to pay the enormos price of Twelve dollars a gallon for it, which I thought better Than letting the men Suffer, I hope this peace of conduct will meet Your Excellencys Approbation.
          as there is no limitted time for my stay hear I Shall wait for orders, But as I am Much indispos’d and hardly able to set up one hour togather, I shall be Proud how soon I could receive orders to retur[n] to our Intend[ed] position, nothing Strange from the lines. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        